      Case 1:20-cv-01485-RBJ Document 34-4 Filed 08/02/21 USDC Colorado Page 1 of 2




---------- Forwarded message ---------
From: Keith Clingman <keithclingman@gmail.com>
Date: Thu, Jul 25, 2019 at 1:29 PM
Subject: Re: Introduction: Keith<>Alex
To: Alex Grappo <alex@drivecoffee.com>


Perfect, that works for me. Talk soon.

On Thu, Jul 25, 2019 at 3:20 PM Alex Grappo <alex@drivecoffee.com> wrote:
 Hey Keith, 4pm MT is 2 PM MT and that works great for me if that works for you

 On Thu, Jul 25, 2019 at 1:00 PM Keith Clingman <keithclingman@gmail.com> wrote:
  Great. How about 4pm est / 1pm mt? I can give you a call or you can reach me at 646-881-8777.

  On Thu, Jul 25, 2019 at 12:13 PM Alex Grappo <alex@drivecoffee.com> wrote:
   Hey Keith, we are based in Colorado. I’m free anytime after 1130 MT.

   On Thu, Jul 25, 2019 at 9:54 AM Keith Clingman <keithclingman@gmail.com> wrote:
    Apologies for the delay, Alex. What area of town are you in today? I am pretty flexible based on what
    works for you.

    On Wed, Jul 24, 2019 at 11:55 AM Alex Grappo <alex@drivecoffee.com> wrote:
     Hey Keith,

     Thursday works well for me. What time works best for you?

     All the best,

     Alex


     On Tue, Jul 23, 2019 at 2:40 PM Keith Clingman <keithclingman@gmail.com> wrote:
      Thanks so much for the intro, Becky.

      Alex, it's great to connect. Very impressed with Drive. Thurs and Fri both look good for me if they do for
      you. Look forward to meeting!

      -Keith


                                                       1
                                                   DRIVE 0237
 Case 1:20-cv-01485-RBJ Document 34-4 Filed 08/02/21 USDC Colorado Page 2 of 2


 On Tue, Jul 23, 2019 at 2:39 PM Alex Grappo <alex@drivecoffee.com> wrote:
  Hey Keith,

     Great to e-meet you. It would be great to have a chat and talk to you a little more about what we are up
     to. Do you have any time in the next few days?

     All the best,

     Alex


     On Tue, Jul 23, 2019 at 11:22 AM Becky Moody <becky.e.moody@gmail.com> wrote:
      Hi Alex & Keith -

      It is with great pleasure that I take a moment to introduce the two of you.

      Keith, as I briefly mentioned, Alex is the CEO/Founder of Drive Coffee and is already in the active and
      early stage of disrupting the coffee industry through his impactful branding and RTD nitro coffee/
      roasted beans. With your prior Red Bull experience and overall knowledge on team growth
      strategy/culture w marketing - it seemed to me a clear opportunity to intro two people I value highly,
      that I think could have some good discussions & possible collaboration.

      I'll let you connect from here...

      Cheers,
      Becky

      --
      Becky Moody
      Tel: 646-280-8444




     --

                                          Alex Grappo
                                          CEO / Founder DRIVE COFFEE
                                          P: 424.644.4104
                                          E: alex@drivecoffee.com
                                          W: www.drivecoffee.com




--


                                                          2
                                                      DRIVE 0238
